Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 24 September 1776
From: Livingston, Henry Beekman
To: Washington, George



Sir
Say Brook [Conn.] 24th Sepr 1776

since my Last I have made a little excursion upon Long Island and braught off 3,129 Sheep and 400 Head of Horned Cattle from Shenecock Plains about thirty Miles from Sag Harbour there Hearing a Mr Richard Miller and some others were raiseing Companies to aid and Assist General How I dispatched Captain Roe with about thirty Men to Seize their Leaders and hinder the People from Collecting, at the Time of Captain Roe’s Arrival at Satauket he found that Mr Millar had inlisted about 40 Men and was on his way to Head his Company, when he fell in with Captain Roe and his Party who lay in wait for him in hopes to make him their Prisoner he was hailed several times

and Ordered to Stop but attempting to make his Escape was Shot through the Body, I have thought proper to be thus particular with regaurd to this Transaction lest it Should be misrepresented as the Young Gentleman has Many Freinds, he is said to have been recomended to the Notice of Lord How by Judge Ludlow. Oliver Delancey is a Brigadier General under Lord How as Your Excellency may see by the inclosed Copies of Orders sent to Colonel Finehas Fanning I was premitted a sight of the Originals on Condition they should be again Returned. A Reward of £500 is offered for my Head by General Delancey I am told, I am in Great hopes of being even with him soon if Your Excellency pleases to Continue Me on this Station, if it was possible for me to Obtain a few More Men I beleive it would be in My Power to make their Quarters very Warm for them at Jamaica as I am informed most of their Army have Crossed the East River however Should this not be a Fact it is Certain that Lord How has Ordered all Grain Hay &c. to be Valued and reserved for the Use of the B[ri]t[is]h Army the defending or destroying this would be advantageous I should Immajine The New England People are very Backward in supplying Vessels to Carry Off Stock Otherwise I Should have removed treble the Quantity Most of those I have[,] have been pressed for that purpose and Given them Certificates on the Conventi⟨on⟩ of New York in payment for The time they were Employed—Any Directions Your Excellency will be pleased to Honour me with Shall be Strictly Complied with. I remain Your Excellencies Mos⟨t⟩ Obt Humble Servt

Henry B. Liv⟨ingston⟩

